Case 1:19-cv-03000-RM-NYW Document 26 Filed 06/29/20 USDC Colorado Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                                 Judge Raymond P. Moore

  Civil Action No. 1:19-cv-03000-RM-NYW

  HOMESITE INDEMNITY COMPANY, a Wisconsin corporation,

         Plaintiff,

  v.

  DREW DOVERSPIKE,
  VIVAN ANDREA DOVERSPIKE, and
  JESUS AMPARAN,

        Defendants.
  ______________________________________________________________________________

                                     ORDER
  ______________________________________________________________________________

         This matter is before the Court on Plaintiff’s motion for default judgment as to Defendant

  Amparan (ECF No. 25). For the reasons below, the motion is granted.

  I.     LEGAL STANDARD

         “[E]ven after entry of default, the Court must decide whether the unchallenged facts

  create a legitimate basis for entry of a judgment.” Villanueva v. Account Discovery Sys., LLC,

  77 F. Supp. 3d 1058, 1066 (D. Colo. 2015) (quotation omitted). Although the Court has

  discretion to enter default judgment, strong policies favor resolution of disputes on their merits;

  therefore, it is generally appropriate “only when the adversary process has been halted because

  of an essentially unresponsive party.” Id. at 1067 (quotation omitted).
Case 1:19-cv-03000-RM-NYW Document 26 Filed 06/29/20 USDC Colorado Page 2 of 3




  II.    BACKGROUND

         According to the complaint, Plaintiff issued an insurance policy to the Doverspike

  Defendants. While the policy was in effect, the Doverspike Defendants’ dog bit Defendant

  Amparan. The following day, Plaintiff’s claim representative determined that the Doverspike

  Defendants had made a material misrepresentation in their insurance application by stating that

  they did not have a dog that had ever bitten a person. Plaintiff cancelled the policy and then

  brought this action seeking a declaratory judgment that no benefits, defense, or indemnity are

  owed under the policy for the claims, damages, or losses suffered by Defendant Amparan or any

  other individual or entity. After Defendant Amparan was served with the complaint and failed to

  respond, Plaintiff moved for entry of default. The Clerk of the Court entered default on

  December 16, 2019 (ECF No. 11). Plaintiff now moves for entry of default judgment as to

  Defendant Amparan.

  III.   ANALYSIS

         The Court first finds the jurisdictional prerequisites for granting default judgment are

  satisfied in this case. The Court has subject matter jurisdiction because Defendants are Colorado

  residents and Plaintiff is not and the amount in controversy exceeds $75,000. See 28 U.S.C.

  § 1332. In addition, the Court has personal jurisdiction over Colorado residents. See Dennis

  Garberg & Assocs., Inc. v. Pack-Tech Int’l Corp., 115 F.3d 767, 773 (10th Cir. 1997) (“[T]he

  plaintiff need only make a prima facie showing [of personal jurisdiction] if the motion [for

  default judgment] is decided only on the basis of the parties’ affidavits and other written

  materials.”).




                                                   2
Case 1:19-cv-03000-RM-NYW Document 26 Filed 06/29/20 USDC Colorado Page 3 of 3




         Next, the Court finds that the well-pleaded allegations in the complaint constitute a

  legitimate basis for entry of a judgment against Defendant Amparan. The complaint alleges that

  once Plaintiff determined the Doverspike Defendants had made a material representation in their

  insurance application, it rescinded the policy and refunded the premium. By the terms of the

  policy, Plaintiff does not provided coverage to insureds who have made false statements relating

  to the insurance. The Court further finds that a default judgment should be entered against

  Defendant Amparan, who was served with the complaint and summons, satisfies the

  prerequisites for default judgment, and has not participated this case.

  IV.    CONCLUSION

         Accordingly, the Court GRANTS Plaintiff’s motion for default judgment as to Defendant

  Amparan (ECF No. 25) and ORDERS that default judgment be entered as follows:

         (1)     Plaintiff is entitled to rescind and/or void the policy from the date of its inception,

                 October 1, 2018; and

         (2)     No benefits, defense, or indemnity are owed under the policy for the claims,

                 damages, or losses suffered by Defendant Amparan or any other individual or

                 entity.

         SO ORDERED.

         DATED this 29th day of June, 2020.

                                                        BY THE COURT:



                                                        ____________________________________
                                                        RAYMOND P. MOORE
                                                        United States District Judge


                                                    3
